Exhibit **For Immediate Release** For more information, contact: Victor Karpiak: (425) 255-4400 Scott Gaspard: (425) 254-2002 First Financial Northwest, Inc. Reports Third Quarter 2010 Financial Results Renton, Washington- October 22, 2010 - First Financial Northwest, Inc. (the “Company”) (Nasdaq GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported a net loss for the third quarter ended September 30, 2010 of $12.1 million, or $0.69 per diluted share, as compared to a net loss of $1.7 million, or $0.09 per diluted share for the quarter ended September 30, 2009.For the nine months ended September 30, 2010, the Company reported a net loss of $54.7 million, or $3.14 per diluted share as compared to a net loss of $28.5 million, or $1.50 per diluted share for the comparable period in 2009. “Although we continue to experience quarterly losses, our year-to-date pretax, pre-provision core earnings increased $1.6 million to $8.1 million1 from the same nine-month period in 2009.These results indicate that the Company is maintaining solid core earnings. We continue to concentrate on reducing our nonperforming assets which decreased $20.8 million during the third quarter of 2010 from the prior quarter. By taking possession of the underlying properties supporting these non-earning assets, it expedites the conversion of these properties into cash,” stated Victor Karpiak, Chairman, President and Chief Executive Officer of First Financial Northwest, Inc. 1 Pretax, pre-provision core operating earnings exclusive of net expenses related to other real estate owned (“OREO”) and goodwill represent non-Generally Accepted Accounting Principles (“GAAP”) financial measures.Management has presented these non-GAAP financial measures in this earnings release because we believe that they provide useful and comparative information to assess trends in the Company’s core operations reflected in the current quarter’s results. Where applicable, the Company has also presented comparable earnings information using GAAP financial measures. 1 During the quarter ended September 30, 2010, the following items contributed to our financial results: · Provision for loan losses of $12.0 million; · Net loan charge-offs of $13.5 million; · Nonperforming assets decreased $20.8 million to $116.4 million at September 30, 2010 and now represent 9.09% of total assets compared to 10.50% at June 30, 2010; · Interest rate spread increased 17 basis points to 2.43% as compared to the quarter ended June 30, 2010; · Cost of funds declined 25 basis points to 2.42% as compared to the quarter ended June 30, 2010; · The overall risk level of our loan portfolio was decreased by the amount of speculative construction/land development loans to $73.8 million, or 7.68% of total loans from $94.5 million, or 9.24% at June 30, 2010 and $164.0 million, or 14.70% at December 31, 2009; · The Company’s consolidated ratio of average tangible common equity to average tangible assets ended the quarter at 14.75%2. “Our capital levels remain strong and continue to exceed the definition of a well capitalized institution. As part of the Consent Order (“Order”) entered into on September 27, 2010 with the FDIC and Washington State Department of Financial Institutions (DFI), we continue to make substantial progress in complying with the items outlined in the Order and continue to work diligently towards being in full compliance with the Order as quickly as possible,” stated Victor Karpiak. During the quarter ended September 30, 2010, management continued to evaluate the adequacy of the allowance for loan losses and concluded that a provision of $12.0 million was required for the quarter. The amount of the provision was based on management’s analysis of various quantitative and qualitative factors affecting loans to provide reserves adequate to support known and inherent losses within the loan portfolio. The continued deterioration in the underlying collateral values of nonperforming loans was the primary reason for the provision. 2 The average tangible common equity to average tangible assets ratio would be the same under GAAP accounting standards as the Company has an immaterial amount of intangible assets at September 30, 2010. 2 The effect of the $12.0 million provision for loan losses combined with net charge-offs of $13.5 million decreased the allowance for loan losses to $28.4 million at September 30, 2010 from $29.9 million at June 30, 2010. Allowance for loan losses as a percent of nonperforming loans improved to 30.4% at September 30, 2010 compared to 24.8% at June 30, 2010. Nonperforming loans include loans to borrowers who are experiencing deteriorating financial conditions and there is doubt as to the ultimate recoverability of the full principal and interest due the Bank in accordance with the terms of the loan agreement. Nonperforming loans decreased $27.2 million to $93.4 million at September 30, 2010, from $120.6 million at June 30, 2010. This decrease was achieved primarily by the transfer of $17.2 million of nonperforming loans to OREO. The following table presents a breakdown of our nonperforming assets: September 30, 2010 Compared to September 30, June 30, March 31, December 31, June 30, 2010 2010 2010 2010 2009 Increase(Decrease) (In thousands) One-to-four family residential (1) $ 37,420 $ 48,246 $ 48,035 $ 36,874 $ (10,826) Commercial real estate 8,170 14,657 14,108 11,535 (6,487) Construction/land development 47,672 56,995 83,016 71,780 (9,323) Consumer 181 747 759 514 (566) Total nonperforming loans (2) $ 93,443 $ 120,645 $ 145,918 $ 120,703 $ (27,202) Other real estate owned 22,927 16,493 20,500 11,835 6,434 Total nonperforming assets $ 116,370 $ 137,138 $ 166,418 $ 132,538 $ (20,768) (1) The majority of these loans are related to our merchant builders rental properties. (2) There were no loans accruing interest which were contractually past due 90 days or more at the dates indicated. Nonperforming assets continued to decrease for the second quarter in a row. On a sequential quarterly basis nonperforming assets decreased $29.3 million, or 17.6% from the first quarter to the second quarter of 2010 and $20.8 million, or 15.1% from the second quarter to the third quarter of 2010. Nonperforming assets as a percent of total assets was 9.09%, 10.50% and 12.60% for the quarters ended September 30, June 30 and March 31, 2010, respectively. 3 The following table presents a breakdown of our OREO at September 30, 2010: King County Pierce County Snohomish County Kitsap County All other counties Total Other Real Estate Owned Percent of Total Other Real Estate Owned (Dollars in thousands) One-to-four family residential $ 3,938 $ 2,964 $ 285 $ 3,799 $ 1,218 $ 12,204 53.42 % Commercial 573 1,995 - 155 - 2,723 11.76 Construction/land development 1,642 1,544 1,318 1,570 1,926 8,000 34.82 Total other real estate owned $ 6,153 $ 6,503 $ 1,603 $ 5,524 $ 3,144 $ 22,927 100.00 % OREO increased $6.4 million or 38.8% to $22.9 million at September 30, 2010 from $16.5 million at June 30, 2010. We sold $8.9 million of OREO during the third quarter of 2010 which was comprised of 23 properties and generated a net gain of $205,000. We evaluate the market value of our OREO inventory quarterly. As a result of the evaluation of our OREO properties, we expensed $2.0 million related to the decline in the market value of our OREO during the quarter ended September 30, 2010. Additional expenses related to OREO were $962,000 for the third quarter of 2010. We anticipate that our OREO inventory will continue to increase throughout the fourth quarter as we take possession of the underlying collateral of nonperforming loans. Net interest income for the quarter ended September 30, 2010 was $8.4 million compared to $8.1 million for the quarter ended June 30, 2010. Net interest income for the third quarter of 2010 increased $742,000 to $8.4 million from $7.6 million for the same period in 2009. The reason for this change was a decrease of $2.0 million in interest expense partially offset by a decrease of $1.2 million in interest income. The decline in our total interest expense was primarily the result of $171.0 million of certificates of deposit maturing during the third quarter of 2010, with renewing and new certificates repricing at a lower interest rate. Our cost of funds declined 87 basis points to 2.42% for the quarter ended September 30, 2010 from 3.29% for the same quarter in 2009.Our interest rate spread increased 63 basis points to 2.43% from 1.80% while the net interest margin increased to 2.71% from 2.40% for the same period in 2009. Noninterest expense for the third quarter of 2010 increased to $8.5 million compared to $7.0 million for the second quarter of 2010, primarily due to OREO related expenses.
